Pottle, J.
1. Following tlie decision of this court in Easterling v. State, 9 Ga. App. 464 (71 S. E. 774), and decisions of the Supreme Court therein cited, where it appears that the clerk of the trial court has failed to transmit to the Coui't of Appeals, within the time prescribed by law, the bill of exceptions and the transcript of the record, and the certificate of the clerk of the trial court shows that an attorney for the plaintiff in error “has been the cause of the delay, by consent, direction, or procurement of any kind,” the writ of error will be dismissed.
2. The bill of exceptions was filed in the trial court December 1, 1911, and in the office of the clerk of the Court of Appeals on January 3, 1912. The transcript of the record was certified on January 1, 1912, and reached the office of the clerk of this court on January 3, 1912. The clerk of the trial court certifies that “the reason that the record in the within case was not sent up earlier is because, the day on which the bill of exceptions was filed, the attorneys for the plaintiff in error took the bill of exceptions and the record out of the clerk’s office, and kept them out until December 30, 1911.” Upon these facts, the motion of the defendant in error to dismiss the writ of error must be sustained.

Writ of error dismissed.

Trover; from city court of Statesboro — Judge Strange. November 2, 1911.
J. J. E. Anderson, for plaintiff in error.
F. T. Lanier, contra.